Marshall, J.
It is conceded tbat if the findings of fact «tand the judgment must be. affirmed. There is no question -of law of any moment involved. Sticb questions as there are relate to the quantum of proof required to establish falsity •of an officer’s return. There is no fixed rule as to that. Evidence, reasonably, clearly satisfying the trier or triers that the return i# false, is sufficient. It is the opinion of the court that this appeal is ruled in favor of respondent by the familiar ■principle that a court’s conclusions of fact cannot be disturbed -on appeal unless found to be against the clear preponderance of the evidence. The case does not require discussion of the evidence, and it is thought best to rest with this brief opinion.
By the Court. — Judgment affirmed.